MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              Feb 26 2016, 9:03 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas C. Allen                                          Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Timothy L. Coats,                                        February 26, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1510-CR-1657
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D06-1505-F6-406



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1510-CR-1657 | February 26, 2016   Page 1 of 4
[1]   Timothy Coats appeals his conviction for Resisting Law Enforcement, 1 a Level

      6 Felony, arguing that there is insufficient evidence to support it. Finding the

      evidence sufficient, we affirm.


                                                     Facts
[2]   On May 1, 2015, Detective Strausborger of the Fort Wayne Police Department

      observed Coats driving a tan Buick in excess of sixty miles per hour in a thirty

      mile-per-hour zone. Detective Strausborger turned on his emergency lights and

      siren and attempted to initiate a traffic stop. Coats accelerated away at a high

      rate of speed and led Detective Strausborger on a high-speed chase for

      approximately a mile. Coats eventually pulled into an alley where he and the

      other occupants of the Buick jumped out and began to run while the car was

      still in motion. Detective Strausborger witnessed Coats jump out of the driver’s

      side of the car.


[3]   On May 7, 2015, Coats was charged with Level 6 felony resisting law

      enforcement. On August 19, 2015, a jury found him guilty as charged. The

      trial court sentenced Coats to two years imprisonment in the Department of

      Correction. Coats now appeals.




      1
          Ind. Code § 35-44.1-3-1.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1510-CR-1657 | February 26, 2016   Page 2 of 4
                                   Discussion and Decision
[4]   When reviewing a challenge to the sufficiency of the evidence we will neither

      reweigh the evidence nor judge the credibility of the witnesses. Bailey v. State,

      907 N.E.2d 1003, 1005 (Ind. 2009). We consider only the evidence most

      favorable to the judgment and the reasonable inferences that can be drawn

      therefrom. Id. We will affirm if there is substantial evidence of probative value

      to allow a reasonable trier of fact to conclude that the defendant was guilty

      beyond a reasonable doubt. Id.


[5]   Indiana Code section 25-44.1-3-1 provides the following:

              (a)      A person who knowingly or intentionally:


                                                      ***

                       (3)     flees from a law enforcement officer after the officer
                               has, by visible or audible means, including
                               operation of the law enforcement officer’s siren or
                               emergency lights, identified himself or herself and
                               ordered the person to stop;


              commits resisting law enforcement, a Class A misdemeanor . . . .


      The offense is raised to a Level 6 felony if the person flees by vehicle. I.C. 35-

      44.1-3-1(b).


[6]   Coats argues that there is insufficient evidence from which a jury could have

      determined that he was the driver of the Buick. We disagree. Detective

      Strausborger testified that he was familiar with Coats from a previous

      Court of Appeals of Indiana | Memorandum Decision 02A03-1510-CR-1657 | February 26, 2016   Page 3 of 4
      investigation and that he personally witnessed Coats exit from the driver’s side

      of the Buick following the pursuit. Tr. p. 135, 144-45. This testimony was

      undoubtedly sufficient to allow a reasonable jury to conclude that Coats was

      the driver of the vehicle and, consequently, guilty of resisting law enforcement.


[7]   The judgment of the trial court is affirmed.


      Bradford, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1510-CR-1657 | February 26, 2016   Page 4 of 4